DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khaledi et al. (US 2019/0032460 – cited previously).
With respect to independent claim 1, Khaledi et al. discloses a method of producing hydrocarbons and recovering solvent from a subterranean reservoir, comprising: 
performing a production phase by injecting a production-phase injection fluid into the reservoir and modulating production of hydrocarbon-containing fluids ([0086]; [0110]), wherein: 
the injecting of the production-phase injection fluid is defined at least in part by a production- phase injection profile comprising: (i) a production-phase injection-fluid composition that is constant or variable, (ii) a production-phase injection-fluid temperature that is constant or variable, and (iii) a production-phase injection rate that is constant or variable ([0110]; the Examiner notes, each of (i)-(iii) only have two options, i.e., they can be constant or they can be variable, and, as such, it would have been obvious to provide for the constant or variable option for each of (i)-(iii) since those are the only two alternatives possible for each of (i)-(iii)), 
the injection-fluid composition comprises a solvent that has a liquid phase, a vapour phase, and a vapourization curve that can be used to define the dominant state of the solvent under reservoir conditions ([0111]-[0112]; [0114]; [0127]), and 
the performing of the production phase yields a production-phase bottom-hole pressure-temperature condition that lies above the vapourization curve of the solvent ([0114]; [0117]; [0127]); and 
performing a solvent-recovery phase by injecting a solvent-recovery-phase injection fluid into the reservoir and modulating production of solvent-containing fluids from the reservoir ([0117]; [0122]-[0123]; [0128]-[0129]; [0140]-[0142]), wherein: 
the injecting of the solvent-recovery-phase injection fluid is defined at least in part by a solvent-recovery-phase injection profile comprising: (i) a solvent-recovery-phase injection- fluid composition that is constant or variable and that comprises a non-condensable gas (NCG), (ii) a solvent-recovery-phase injection-fluid temperature that is constant or variable, and (iii) a solvent-recovery-phase injection rate that is constant or variable ([0113]; [0128]-[0129]; [0139]; [0140]-[0142]; the Examiner notes, each of (i)-(iii) only have two options, i.e., they can be constant or they can be variable, and, as such, it would have been obvious to provide for the constant or variable option for each of (i)-(iii) since those are the only two alternatives possible for each of (i)-(iii)); and 
the solvent-recovery injection profile is selected based on the production-phase injection profile and production-well inflow parameters measured during the solvent-recovery phase to provide a solvent-recovery-phase bottom-hole pressure-temperature condition that lies below the vapourization curve of the solvent during at least part of the solvent-recovery phase ([0142]).  
With respect to dependent claim 2, Khaledi et al. discloses wherein the production-phase injection-fluid composition comprises at least about 95 wt. % solvent ([0143], wherein the solvent used as the production phase injection fluid is a mixture of hydrocarbons; [0158]), the solvent-recovery-phase injection-fluid composition comprises at least about 95 wt. % NCG ([0143], wherein the NCG utilized is a mixture of methane and carbon dioxide, i.e., only NCGs), and the solvent-recovery-phase injection-fluid temperature is at least about 100 C ([0157]).    
With respect to dependent claim 3, Khaledi et al. discloses wherein the production-phase injection-fluid composition comprises at least about 99 wt. % solvent ([0143], wherein the solvent used as the production phase injection fluid is a mixture of hydrocarbons; [0158]), the solvent-recovery-phase injection-fluid composition comprises at least about 99 wt. % NCG ([0143], wherein the NCG utilized is a mixture of methane and carbon dioxide, i.e., only NCGs), and the solvent-recovery-phase injection-fluid temperature is between about 150 C and about 200 C ([0157]).  
With respect to dependent claim 4, Khaledi et al. discloses wherein: (i) the production-phase injection-fluid composition comprises between about 50 wt. % and about 95 wt. % solvent ([0158]), (ii) the solvent-recovery- phase injection-fluid composition comprises between about 0 wt. % and about 5 wt. % NCG, and (iii) the solvent-recovery-phase injection-fluid composition comprises between about 95 wt. % and about 100 wt. % steam ([0158]).  
With respect to dependent claim 5, Khaledi et al. discloses wherein: (i) the production-phase injection-fluid composition comprises between about 50 wt. % and about 95 wt. % solvent ([0158]).  The reference further suggests wherein injection is eventually changed to NCG and no steam is required ([0139]), thereby suggesting the solvent recovery phase injection fluid composition as gradually changed ([0099]) so that the solvent-recovery phase injection fluid comprises between about 80-100 wt% NCG and 0-20 wt% steam as claimed.  With regard to the timing of such a change as over up to 24 months, since Khaledi et al. suggests the timing as gradual, it is the position of the Office that the determination of amount of time necessary for such a gradual change would have been obvious to one having ordinary skill in the art since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  See also In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed time frame as critical and it is unclear if any unexpected results are achieved by using such.  Since the solvent recovery fluid of Khaledi et al. achieves enhanced solvent recovery, it does not appear that such would be considered an unexpected result of using the presently claimed time frame, and, as such, the determination of such a gradual change time frame would be achievable through routine experimentation in the art.
With respect to dependent claim 6, Khaledi et al. discloses wherein: (i) the production-phase injection-fluid composition comprises between about 3 wt. % and about 50 wt. % solvent ([0158]).  The reference suggests the injection of steam with such a solvent ([0158]), as well as wherein the heat from the steam may be stored in the reservoir to serve as the heating agent for the NCG ([0113]).  As such, the heating agent, i.e., remaining steam from the end of the production phase injection fluid can be considered to provide for the initial solvent recovery phase injection fluid, thereby suggesting a solvent recovery phase injection fluid that initially comprises about 0 wt. % NCG and between about 95 wt. % and about 100 wt. % steam, with steam content decreasing non-monotonically so that the solvent-recovery-phase injection-fluid comprises between about 90 wt. % and about 100 wt. % NCG, and between about 0 wt. % and about 10 wt. % steam ([0113], wherein the solvent recovery phase injection fluid is substantially comprised of NCG).  With regard to the timing of such a change as after three years or less, since Khaledi et al. suggests the timing as gradual, it is the position of the Office that the determination of amount of time necessary for such a gradual change would have been obvious to one having ordinary skill in the art since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  See also In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed time frame as critical and it is unclear if any unexpected results are achieved by using such.  Since the solvent recovery fluid of Khaledi et al. achieves enhanced solvent recovery, it does not appear that such would be considered an unexpected result of using the presently claimed time frame, and, as such, the determination of such a gradual change time frame would be achievable through routine experimentation in the artafter 
With respect to dependent claim 7, Khaledi et al. discloses wherein: (i) the production-phase injection-fluid composition comprises between about 3 wt. % and about 50 wt. % solvent ([0158]).  The reference suggests wherein the NCG injected may be a 50%/50% mole mixture of methane and carbon dioxide ([0123]), as well as wherein the solvent recovery phase injection fluid is substantially comprised of/is the NCG ([0113]), thereby suggesting the solvent recovery phase comprise between about 80-100% NCG as claimed.  Khaledi et al. further suggests a gradual change from heavy oil production mode to solvent recovery process ([0099]).  Although silent to such as of up to about 12 months, since Khaledi et al. suggests the timing as gradual, it is the position of the Office that the determination of amount of time necessary for such a gradual change would have been obvious to one having ordinary skill in the art since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  See also In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed time frame as critical and it is unclear if any unexpected results are achieved by using such.  Since the solvent recovery fluid of Khaledi et al. achieves enhanced solvent recovery, it does not appear that such would be considered an unexpected result of using the presently claimed time frame, and, as such, the determination of such a gradual change time frame would be achievable through routine experimentation in the art
With respect to dependent claims 10 and 11, Khaledi et al. discloses wherein the production phase can be a variety of solvent based heavy oil extraction processes including SAGD, SA-CSS, SA-SAGD, VAPEX, SEP, etc ([0110]) and further specifies amounts of solvent included as less than 50% and greater than 50% ([0158]), thereby suggesting the production phase as both SAP and SDP production phases.  The reference additionally suggests the determination of ISOR ([0087]).  Although silent to the specific iSOR of the production phase prior to orchestrating the solvent-recovery phase, since Khaledi et al. discloses both SAP and SDP production phrases, it would have been obvious to one having ordinary skill in the art to achieve an ISOR during such as claimed since the reference clearly suggests the use of the same production phases as Applicant, and, as such, the determination of optimal ISOR therefrom would be achievable through routine experimentation in the art since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed iSOR values as critical and it is unclear if any unexpected results are achieved by providing for such.  Since Khaledi et al. suggests the use of the same production phases followed by the same solvent recovery phase so as to increase recovery of solvent from the formation, it does not appear that such would be considered an unexpected result of achieving the instantly claimed iSOR in the production phase, and, as such, the determination of optimal iSOR therefore would be achievable through routine experimentation in the art.
With respect to dependent claims 12 and 13, Khaledi et al. discloses wherein the solvent recovery phase is preceded by recovery of fluids from the formation during the performing of the production phase, wherein such a solvent recovery phase may be a late life or end of life phase ([0099]).  The reference, however, fails to explicitly disclose the recovery factor thereof, and, therefore, fails to disclose wherein the orchestrating of the solvent-recovery phase is preceded by a recovery factor of at least about 50%/ at least 60% during the performing of the production phase, as claimed.  Since Khaledi et al. discloses wherein the solvent recovery phase is typically conducted as a late life/end of life phase, it would have been obvious to one having ordinary skill in the art to precede such by a recovery factor of at least 50%/at least 60% since such recovery during a late life/end of life phase of production would be determinable through routine experimentation in the art in order to provide for improved hydrocarbon production and optimal solvent recovery since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed recovery factor as critical and it is unclear if any unexpected results are achieved by providing for such.  Since Khaledi et al. suggests the use of the same production phases followed by the same solvent recovery phase so as to increase recovery of solvent from the formation, it does not appear that such would be considered an unexpected result of preceding the solvent recovery phase by a recovery factor as claimed, and, as such, the determination of optimal recovery factor to precede the solvent recovery process by would be achievable through routine experimentation in the art.
With respect to dependent claim 14, Khaledi et al. discloses wherein the solvent comprises propane, butane, diluent, natural gas condensate, an alcohol, and amine, or a combination thereof ([0100]; [0143]; [0155]).  
With respect to dependent claim 15, Khaledi et al. discloses wherein the solvent comprises propane ([0100]; [0143]; [0155]).    
With respect to dependent claim 16, Khaledi et al. discloses wherein the NCG comprises the NCG comprises methane, air, flue gas, CO2, 02, N2, or a combination thereof ([0123]; [0139]; [0143]).  
With respect to dependent claim 17, Khaledi et al. discloses wherein the NCG comprises methane ([0123]; [0139]; [0143]).  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Khaledi et al. as applied to claim 4 above, and further in view of Ben-Zvi et al. (CA 2884990 – cited previously).
With respect to depending claims 8 and 9, Khaledi et al. fails to explicitly disclose a requirement for a casing-gas reinjection protocol.  As such, it would appear to suggest the production phase injection fluid may indeed be free of a casing-gas reinjection protocol as such does not appear to be deemed necessary and/or required and, therefore, the choice to not provide for such in the method of Khaledi et al. would be obvious to one having ordinary skill in the art.  Ben-Zvi et al. suggests methods wherein casing gas management is required due to components thereof, wherein such may include a system wherein the produced hydrocarbons comprise bitumen; the methods of use therewith include producing a casing gas from a production well used with an SAGD architecture and mixing such a produced casing gas with high pressure steam for injection into the hydrocarbon reservoir.  It is further suggested wherein it is not necessary for a formation to include a gas cap for the re-injection of casing gas to be viable.  Therefore, it would have been an obvious matter of choice and design to one having ordinary skill in the art to include or not include a casing-gas reinjection protocol within the method of Khaledi et al. in those instances wherein casing gas management may be required.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Khaledi et al. as applied to claim 1 above, and further in view of Kerr (US 2014/0096960 – cited previously).
Khaledi et al. discloses the method as set forth with respect to claim 1, above, wherein the method is applicable to a formation containing bitumen and the production phase injection fluid includes a solvent based fluid.  The reference, however, fails to disclose such as a thin pay reservoir having a height as claimed.  Kerr teaches recovery of hydrocarbons from a bitumen containing reservoir wherein solvent aided recovery of the bitumen methods suggested include some of the same disclosed by Khaledi et al.; such methods are further suggested as applicable to thin pay bitumen reservoirs ([0110]-[0165]); thin pay zones are further defined as those having less than about 25 meters of thickness ([0199]).  Since both Khaledi et al. and Kerr suggest treatment of bitumen containing reservoirs with solvent aided recovery methods, wherein Kerr further suggests the applicability of such methods to thin bitumen reservoirs, such reservoirs having a thickness overlapping the range instantly claimed, it would have been obvious to one having ordinary skill in the art to try the method of Khaledi et al. in a thin pay reservoir as claimed since, as suggested by Kerr, such methods of solvent aided recovery disclosed by Khaledi et al. are known to be used in thin bitumen reservoirs in order to mobilize the hydrocarbons therein and therefore, one of ordinary skill would recognize the ability to conduct such methods in a thin reservoir in order to mobilize the bitumen therein and provide for solvent recovery therefrom subsequent to the method being conducted. 
Response to Arguments
Applicant’s arguments, with respect to the specification objections, 35 USC 112, first paragraph, rejections and 35 USC 112, second paragraph, rejections have been fully considered and are persuasive.  The specification objections and 35 USC 112 rejections as set forth in the non-final office action have been withdrawn. 
Applicant's arguments with respect to the rejections of claims as unpatentable over Khaledi et al. have been fully considered but they are not persuasive.  Applicant notes claim 1 requires “…the solvent-recovery injection profile is selected based on the production-phase injection profile and production-well inflow parameters measured during the solvent-recovery phase to provide a solvent-recovery phase bottom-hole pressure-temperature condition that lies below the vapourization curve of the solvent during at least part of the solvent-recovery phase” and asserts cited [0142] of Khaledi fails to teach this element as it merely explains simulation modeling.  Applicant notes Khaledi does disclose producing solvent in gaseous phase but it is clear that such is teaching how to establish a pressure gradient and asserts at no point does Khaledi teach selecting the solvent-recovery injection profile based on the production-phase injection profile and production well inflow parameters measured during the solvent-recovery phase.  Applicant notes in the present application the bottom-hole pressure/temperature conditions may be measured at the production well and mapped against the solvent’s vapourization curve as described in [0019]-[0021], and in response to that measurement, the solvent-recovery injection profile may be selected and parameters manipulated accordingly, as described in [0043] and [0045].  It is further noted wherein [0019]-[0021] of the present application indicate that the production phase injection protocol may be used to dictate whether or note to heat the NCG or co-inject steam.  Applicant asserts Khaledi rather is focused on driving the gaseous solvent toward the production well and therefore does not teach selecting the solvent recovery injection profile based on the production-phase injection profile and production-well inflow parameters measured during the solvent recovery phase.
The Examiner respectfully disagrees.  Although [0019]-[0021] and [0043]-[0045] may elaborate on what is intended by the claim recitation of “selecting the solvent recovery injection profile based on the production-phase injection profile and production-well inflow parameters measured during the solvent recovery phase,” such as whether to heat the NCG or co-inject steam and/or mapping the bottom-hole pressure/temperature conditions at the production well against the solvent’s vapourization curve, such elements are not explicitly recited within independent claim 1.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the elements as described in [0019]-[0021] and [0043]-[0045]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
It is the position of the Office that [0142] of Khaledi provides for production modeling that includes consideration of reservoir temperature and pressure, wherein a solvent-recovery phase injection fluid that comprises a NCG is utilized at a rate that is constant or variable and the injection profile thereof is then determined based on such modeling consistent with the manner in which such is instantly claimed.  For example, the use of phrases “constant or variable” for each of components (i)-(iii) and general recitations such as “inflow parameters” and “lies below the vapourization curve of the solvent during at least part of the solvent recovery process” tends to encompass a broader interpretation of the claims than may be intended.
Should Applicant further define mapping of the bottom-hole pressure/temperature conditions and/or the solvent-recovery phase injection profile consistent with the teachings of [0019]-[0021] and [0043]-[0045] of the specification as filed, such amendments may assist to clarify over the rejection and/or prior art of record and be appropriate for consideration under the AFCP 2.0 program.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL 12/12/22